DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 7, 11, 15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 2 states “wherein the first drive, the second drive and the third drive combined are configured to provide a total power to the row unit, and wherein the first drive is configured to provide at least 60% of the total power to the row unit.” It is not clear how a minimum of 60% of the total power to the row unit should be supplied via the first drive if the first, second, and third drives are independent from each other. In a scenario where the first drive provides 60% of the total power to the row unit so This means that the first drive depends on the second and third drives. Alternatively, if the power is increased to the second and third drives while the power provided to the first drive remains constant, the 60% requirement is not maintained, rendering the claim indefinite. Another possible outcome would involve increasing the power to the second drive, while decreasing the power of the third drive to maintain the first drive at both a constant speed and providing 60% of the power. This would make the third drive dependent upon the second drive, which is not possible in view of claim 1. Regardless, applicant has not described how a minimum power will be maintained in the first drive while having independent first, second, and third drives. Therefore, the claim is indefinite.
Claims 7, 11, 15, and 18 are rejected with the same reasoning as applied to claim 2.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 9, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain (US 5921070 A) in view of Kalverkamp (US 4539799 A).

Regarding claim 1, Chamberlain discloses a row unit assembly for a corn harvester (see Fig. 2, 3), the row unit assembly comprising: 
a first drive (20) including an output shaft (left 29, Fig. 3); 
a stalk roll (left 18) having an elongate cylinder extending along a first axis and being rotatable about the first axis via the output shaft of the first drive; 
a second drive (left 33) including a first output drive shaft that is rotatable about a second axis; 
a first conveyor (left 17) extending around the first output drive shaft and moveable about the first output drive shaft in response to rotation of the first output drive shaft; 
a third drive (right 33) including a second output drive shaft that is rotatable about a third axis, the third drive being spaced from the second drive and the third axis being spaced from the second axis in a direction orthogonal to an axial direction of the third axis; 
a second conveyor (right 17) extending around the second output drive shaft and moveable about the second output drive shaft in response to rotation of the second output drive shaft; and 
a cover (60) positioned substantially vertically above the first drive, the stalk roll, the second drive, the first conveyor, the third drive and the second conveyor,
wherein the first drive is configured to be driven independently of the second drive (20 and 33 have separate power sources, motors 31 and 32).
Chamberlain does not disclose wherein the second drive is configured to be driven independently of the third drive.
In the same field of endeavor, Kalverkamp discloses gathering chains (68), each gathering chain powered by its own motor (64). Kalverkamp teaches that it is beneficial to provide each chain with its 
It would be obvious to one of ordinary skill in the art to provide each gathering chain disclosed by Chamberlain with its own driving motor, as disclosed by Kalverkamp, as a way of reducing the weight of the harvester. 

Regarding claim 4, Chamberlain, in view of Kalverkamp, discloses the row unit assembly of claim 1, wherein the output shaft (left 29, Fig. 3) is a first output shaft and the stalk roll is a first stalk roll, the first drive further comprising a second output shaft (right 29), the row unit assembly further comprising a second stalk roll (right 18) having a second elongate cylinder extending along a fourth axis and being rotatable about the fourth axis via the second output shaft of the first drive.

Regarding claim 5, Chamberlain, in view of Kalverkamp, discloses the row unit assembly of claim 4, wherein the first axis is substantially perpendicular to the second axis, is substantially perpendicular to the third axis, and is substantially parallel to the fourth axis (see Fig. 2).

Regarding claim 7, Chamberlain, in view of Kalverkamp, discloses the row unit assembly of claim 1, further comprising a first idler member (see Fig. 2, one of two sprockets not marked as 33) spaced apart from the first output drive shaft, the first conveyor configured to engage the first idler member and to move about the first output drive shaft and the first idler member, and a second idler member (see Fig. 2, the other of two sprockets not marked as 33) spaced apart from the second output drive shaft, the second conveyor configured to engage the second idler member and to move about the second output drive shaft and the second idler member, wherein the first drive, the second drive and the third drive combined are configured to provide a total power to the row unit.
Chamberlain does not disclose wherein the first drive is configured to provide at least 70% of the total power to the row unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide at least 70% of the total power used for a row unit to power the first drive since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP §2144.05.II.A)

Regarding claim 9, Chamberlain discloses a row unit assembly for a corn harvester, the row unit assembly comprising: 
a first drive (20) including an output shaft (left 29, see Fig. 3); 
a stalk roll (left 18) having an elongate cylinder extending along a first axis and being rotatable about the first axis via the output shaft of the first drive; 
a first drive member (left 33) rotatable about a second axis, the second axis being substantially perpendicular to the first axis; 
a second drive (left 26) configured to rotate the first drive member about the second axis; 
a first conveyor (left 17) extending around the first drive member and moveable about the first drive member in response to rotation of the first drive member; 
a second drive member (right 33) rotatable about a third axis, the third axis being substantially parallel to the second axis; 
a third drive (right 26) configured to rotate the second drive member about the third axis, the third drive being separate from the second drive; and 
a second conveyor (right 17) extending around the second drive member and moveable about the second drive member in response to rotation of the second drive member,

Chamberlain does not disclose wherein the second drive is configured to be driven separately from the third drive. 
In the same field of endeavor, Kalverkamp discloses gathering chains (68), each gathering chain powered by its own motor (64). Kalverkamp teaches that it is beneficial to provide each chain with its own motor, thereby eliminating heavy gearing and transmission elements, so that the weight of the harvester is reduced (col. 4 lines 3-9). 
It would be obvious to one of ordinary skill in the art to provide each gathering chain disclosed by Chamberlain with its own driving moto, as disclosed by Kalverkamp, as a way of reducing the weight of the harvester. 

Regarding claim 13, Chamberlain, in view of Kalverkamp, discloses the row unit assembly of claim 9, wherein the output shaft is a first output shaft and the stalk roll is a first stalk roll, the first drive further comprising a second output shaft (right 29), and the row unit assembly further comprising a second stalk roll (right 18) having a second elongate cylinder extending along a fourth axis and being rotatable about the fourth axis via the second output shaft of the first drive, the fourth axis being substantially parallel to the first axis.

Regarding claim 15, Chamberlain, in view of Kalverkamp, discloses the row unit assembly of claim 9, further comprising a first idler member (see Fig. 2, one of two sprockets not marked as 33) spaced apart from the first drive member, the first conveyor configured to engage the first idler member and to move about the first drive member and the first idler member, and a second idler member (see Fig. 2, the other of two sprockets not marked as 33) spaced apart from the second drive member, the 
Chamberlain does not disclose wherein the first drive is configured to provide at least 70% of the total power to the row unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide at least 70% of the total power used for a row unit to power the first drive since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP §2144.05.II.A)

Claims 6, 14, 17, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain (US 5921070 A) in view of Kalverkamp (US 4539799 A) and Pucher (US 4227366 A).

Regarding claim 6, Chamberlain, in view of Kalverkamp, discloses the row unit assembly of claim 4, the first and second stalk rolls being spaced apart to permit corn stalks to separate ears from corn stalks, wherein the first axis is substantially perpendicular to the second axis, and wherein the second axis is substantially parallel to the third axis.
Chamberlain does not disclose wherein the row unit further comprises a first plate positioned above the first stalk roll, and a second plate positioned above the second stalk roll.
In a similar row unit, Pucher discloses plates (46) positioned above its stalk rolls to strip ears from stalks.
It would be obvious to one of ordinary skill in the art to provide the row unit disclosed by Chamberlain with plates, as disclosed by Pucher, as a way of more effectively removing ears from stalks. 

Regarding claim 14, Chamberlain, in view of Kalverkamp, discloses the row unit assembly of claim 13, the first and second stalk rolls being spaced apart to separate corn ears from corn stalks, and wherein the first conveyor and the second conveyor are configured to move corn ears along a top surface of the first and second plates in response to rotation of the first and second conveyors about the respective first and second drive members.
Chamberlain does not disclose wherein the row unit further comprises a first plate positioned above the first stalk roll, and a second plate positioned above the second stalk roll.
In a similar row unit, Pucher discloses plates (46) positioned above its stalk rolls to strip ears from stalks.
It would be obvious to one of ordinary skill in the art to provide the row unit disclosed by Chamberlain with plates, as disclosed by Pucher, as a way of more effectively removing ears from stalks. 

Regarding claim 17, Chamberlain discloses a corn harvester comprising: 
a work vehicle (harvester 10) configured to move along a ground surface; 
a crop divider (header 13) connected to the work vehicle and configured to separate adjacent rows of corn stalks; 
a first drive (20) connected to the work vehicle and having an output drive shaft (left 29, Fig. 3); 
a stalk roll (18) being connected to the output drive shaft and being rotatable about a first axis in response to rotation of the output drive shaft;
a hopper connected to the work vehicle and configured to store harvested corn ears; 
a first drive member (left 33) rotatable about a second axis, the second axis being substantially perpendicular to the first axis; 
a second drive (left 26) configured to rotate the first drive member about the second axis; 

a second drive member (right 33) rotatable about a third axis, the third axis being substantially parallel to the second axis; 
a third drive (right 26) configured to rotate the second drive member about the third axis; and 
a second conveyor (right 17) extending around the second drive member and moveable about the second drive member in response to rotation of the second drive member.
Chamberlain does not disclose wherein the second drive is configured to be driven independently of the third drive.
In the same field of endeavor, Kalverkamp discloses gathering chains (68), each gathering chain powered by its own motor (64). Kalverkamp teaches that it is beneficial to provide each chain with its own motor, thereby eliminating heavy gearing and transmission elements, so that the weight of the harvester is reduced (col. 4 lines 3-9). 
It would be obvious to one of ordinary skill in the art to provide each gathering chain disclosed by Chamberlain with its own driving moto, as disclosed by Kalverkamp, as a way of reducing the weight of the harvester. 
Chamberlain does not disclose first and second plates positioned above the stalk roll configured to separate corn ears from corn stalks.
In a similar row unit, Pucher discloses plates (46) positioned above its stalk rolls to strip ears from stalks.
It would be obvious to one of ordinary skill in the art to provide the row unit disclosed by Chamerlain with plates, as disclosed by Pucher, as an alternative way to remove the ears from the stalks. 

Regarding claim 18, Chamberlain, in view of Kalverkamp and Pucher, discloses the corn harvester of claim 17, wherein the first drive is driven independently of the second drive (col. 2 line 61- col. 3 line 2: the first and second drives are powered by separate motors 31 and 32).
Chamberlain does not disclose wherein the first drive, the second drive and the third drive combined are configured to provide a total power to the row unit, and wherein the first drive is configured to provide at least 60% of the total power to the row unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide at least 60% of the total power used for a row unit to power the first drive since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP §2144.05.II.A)

Regarding claim 20, Chamberlain, in view of Kalverkamp and Pucher, discloses the corn harvester of claim 17, wherein the output drive shaft is a first output drive shaft and the stalk roll is a first stalk roll, the corn harvester further comprising a second output drive shaft (right 29), a second stalk roll (right 18) connected to the second output drive shaft and being rotatable about a fourth axis in response to rotation of the second output drive shaft, the fourth axis being substantially parallel to the first axis.

Claims 2, 3, 11, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain in view of Kalverkamp, and further in view of Ricketts (US 10602666 B2).

Regarding claim 2, Chamberlain, in view of Kalverkamp, discloses the row unit assembly of claim 1. 
However, the combination does not disclose wherein the second drive is mounted to the cover, and the third drive is mounted to an adjacent cover.
In a similar row unit, Ricketts discloses a conveying chain (212) driven by a sprocket (a drive gear not shown but attached to a conventional gearbox, col. 4 lines 54-48), the sprocket mounted to the underside of a cover of the row unit (see Fig. 3, an idler sprocket located on the opposite side of chain 212 as the driving sprocket, about which 212 is driven, is shown to be attached to the hood/cover 204) so that the chains can be held at an angle during harvesting (col. 5 lines 5-15). 
It would be obvious to one of ordinary skill in the art to mount the chain drives disclosed by Chamberlain and Kalverkamp to an underside of the cover, as disclosed by Ricketts, in light of Ricketts’ teaching that it is known in the art to mount chain drives to an underside of the covers. 
The combination does not disclose wherein the first drive, the second drive and the third drive combined are configured to provide a total power to the row unit, and wherein the first drive is configured to provide at least 60% of the total power to the row unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide at least 60% of the total power used for a row unit to power the first drive since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP §2144.05.II.A)

Regarding claim 3, Chamberlain, in view of Kalverkamp, discloses the row unit assembly of claim 1.
Chamberlain does not disclose wherein the second drive is mounted to an underside of the cover at a first location and the third drive is mounted to the underside of a cover of an adjacent row unit assembly at a second location, the second location being spaced apart from the first location.

It would be obvious to one of ordinary skill in the art to mount the chain drives disclosed by Chamberlain to an underside of the cover, as disclosed by Ricketts, in light of Ricketts’ teaching that it is known in the art to mount chain drives to an underside of the covers.

Regarding claim 11, Chamberlain, in view of Kalverkamp, discloses the row unit assembly of claim 9, further comprising a cover (60) positioned substantially vertically above the first drive, the stalk roll, the first drive member, the second drive, the first conveyor, the second drive member, the third drive, and the second conveyor. 
Chamberlain does not disclose wherein the second drive is mounted to the cover.
In a similar row unit, Ricketts discloses a conveying chain (212) driven by a sprocket (a drive gear not shown but attached to a conventional gearbox, col. 4 lines 54-48), the sprocket mounted to the underside of a cover of the row unit (see Fig. 3, an idler sprocket located on the opposite side of chain 212 as the driving sprocket, about which 212 is driven, is shown to be attached to the hood/cover 204) so that the chains can be held at an angle during harvesting (col. 5 lines 5-15). 
It would be obvious to one of ordinary skill in the art to mount the drives disclosed by Chamberlain to an underside of the cover, as disclosed by Ricketts, in light of Ricketts’ teaching that it is known in the art to mount chain drives to an underside of the covers.
Chamberlain does not disclose wherein the first drive, the second drive and the third drive combined are configured to provide a total power to the row unit, and wherein the first drive is configured to provide at least 60% of the total power to the row unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide at least 60% of the total power used for a row unit to power the first drive since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP §2144.05.II.A)

Regarding claim 12, Chamberlain, in view of Kalverkamp, discloses the row unit assembly of claim 11.
Chamberlain does not disclose wherein the second drive is mounted to an underside of the cover at a first location and the third drive is mounted to the underside of a cover of an adjacent row unit at a second location, the second location being spaced apart from the first location.
In a similar row unit, Ricketts discloses a conveying chain (212) driven by a sprocket (a drive gear not shown but attached to a conventional gearbox, col. 4 lines 54-48), the sprocket mounted to the underside of a cover of the row unit (see Fig. 3, an idler sprocket located on the opposite side of chain 212 as the driving sprocket, about which 212 is driven, is shown to be attached to the hood/cover 204) so that the chains can be held at an angle during harvesting (col. 5 lines 5-15). 
It would be obvious to one of ordinary skill in the art to mount the drives disclosed by Chamberlain to an underside of the cover, as disclosed by Ricketts, in light of Ricketts’ teaching that it is known in the art to mount chain drives to an underside of the covers.
Regarding claim 16, Chamberlain, in view of Kalverkamp and Ricketts, discloses the row unit assembly of claim 11, wherein the stalk roll is a first stalk roll and the output shaft is a first output shaft, the first drive further includes a second output shaft (right 29), and the row unit assembly further .

Claim 19 is are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain in view of Kalverkamp and Pucher, and further in view of Ricketts (US 10602666 B2).

Regarding claim 19, Chamberlain, in view of Kalverkamp and Pucher, discloses the corn harvester of claim 17, a cover (60) positioned substantially vertically above the first drive, the stalk roll, the first drive member, the second drive, the first conveyor, the second drive member, the third drive and the second conveyor.
Chamberlain does not disclose wherein the second drive is mounted to an underside of the cover at a first location and the third drive is mounted to the underside of the cover at a second location, the second location being spaced apart from the first location.
In a similar row unit, Ricketts discloses a conveying chain (212) driven by a sprocket (a drive gear not shown but attached to a conventional gearbox, col. 4 lines 54-48), the sprocket mounted to the underside of a cover of the row unit (see Fig. 3, an idler sprocket located on the opposite side of chain 212 as the driving sprocket, about which 212 is driven, is shown to be attached to the hood/cover 204) so that the chains can be held at an angle during harvesting (col. 5 lines 5-15). 
It would be obvious to one of ordinary skill in the art to mount the drives disclosed by Chamberlain to an underside of the cover, as disclosed by Ricketts, in light of Ricketts’ teaching that it is known in the art to mount chain drives to an underside of the covers. 



Response to Arguments

Regarding the Affidavit entered 12/28/21
Regarding item 9, applicant states that the second drive is independent from the third drive. Cited paragraphs 25 and 27 do not assign a meaning to the term independent that indicates that each conveyor has its own motor, etc. 
Regarding item 10, applicant states that independent second/third drives can drive any of the conveyors at different speeds. This is not supported by the specification, which is silent regarding the speed of the conveyors.
Regarding item 11, applicant states that the separate second and third drives can provide less power output than the first drives. However, the power has been expressed as a percentage of the total power provided to the row unit, indicating a dependent relationship between the thee drives of the row unit. 
Regarding item 15, applicant states that the application includes three dedicated drives, but does not explain if/how the second and third drives are independently powered.
The subject matter addressed in items 12, 13 has been considered, however the original disclosure is silent regarding raising the coverings for swapping out parts. 
Items 6-8 and 14 discuss the prior art instead of the application.

Regarding the Remarks entered 12/28/21
Regarding claims 1, 9, and 17, Applicant argues that Chamberlain teaches a dependent drive system. While not conceded by the examiner, in order to advance compact prosecution, the rejection above operates under the assumption that the terms “independently driven” and “separately driven” 
Applicant also argues that claim 1 permits either one or both of the first and second conveyors to be driven at any given time, and that any of the conveyors can be driven at different speeds. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (selectively operable conveyors, variable conveyor speed) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, this argument is not supported by the specification, which is silent regarding driving conveyors at varying speeds. 
Applicant’s arguments with respect to claims 2, 3, 11, 12, 19, specifically regarding the second/third drives being mounted to an underside of the cover, have been fully considered but are moot in view of the new ground of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6516599 B1 discloses a single gearbox driving conveyor chains at different speeds. US 10694674 B2 discloses a drive for a component other than a conveying chain mounted to the underside of a divider.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         
/Alicia Torres/               Primary Examiner, Art Unit 3671